Citation Nr: 0422553	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a VA 
Form 9, dated January 7, 2003, the veteran had requested a 
hearing before a Veterans Law Judge sitting at the RO (Travel 
Board hearing).  In October 2003, the veteran testified at a 
Travel Board hearing but the tape of his hearing was lost.  
In a July 2004 response to a Board letter notifying him of 
the loss, the veteran indicated his preference to have 
another Travel Board hearing.  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the veteran's 
request for a Travel Board hearing.  The Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



